--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


MARKETING & REPRESENTATION AGREEMENT


This Marketing & Representation Agreement (the “Agreement”) is made and entered
into as of this 26th day of January, 2009, by and between Who’s Your Daddy,
Inc., a Nevada corporation (the “Company”) and Leigh Steinberg Sports &
Entertainment LLC, a Nevada limited liability company (the “Consultant”)
(individually, a “Party”; collectively, the “Parties”).


RECITALS


WHEREAS, Consultant has extensive experience in the areas of representation,
marketing, branding, licensing and furthering business transactions and
relationships; and


WHEREAS, the Parties desire to combine their efforts in identifying, placing and
executing the established marketing plan including but not limited to the
promotion and sale of the product, merchandising, music rights, movie rights,
licensing of products, corporate sponsorships and any public relations related
activities in the United States.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:


1.         CONSULTING SERVICES


Attached hereto as Exhibit A and incorporated herein by this reference is a
description of the services to be provided by the Consultant hereunder (the
“Consulting Services”).  Consultant hereby agrees to utilize its best efforts in
performing the Consulting Services, however, Consultant makes no warranties,
representations, or guarantees regarding any corporate strategies attempted by
the Company or the eventual effectiveness of the Consulting Services.


2.         TERM OF AGREEMENT


This Agreement shall be in full force and effect commencing upon the date
hereof.  This Agreement has a term of 12 months beginning on the date
hereof.  Either Party hereto shall have the right to terminate this Agreement
without notice in the event of the death, bankruptcy, insolvency, or assignment
for the benefit of creditors of the other Party.  Consultant shall have the
right to terminate this Agreement if Company fails to comply with the terms of
this Agreement, including without limitation its responsibilities for fees as
set forth in this Agreement, and such failure continues unremedied for a period
of 30 days after written notice to the Company by Consultant.  The Company shall
have the right to terminate this Agreement upon delivery to Consultant of notice
setting forth with specificity facts comprising a material breach of this
Agreement by Consultant.  Consultant shall have 30 days to remedy such breach.


3.         TIME DEVOTED BY CONSULTANT


It is anticipated that the Consultant shall spend as much time as deemed
necessary by the Consultant in order to perform the obligations of Consultant
hereunder.  The Company understands that this amount of time may vary and that
the Consultant may perform Consulting Services for other companies.

 
 

--------------------------------------------------------------------------------

 


4.
PLACE WHERE SERVICES WILL BE PERFORMED



The Consultant will perform most Consulting Services in accordance with this
Agreement at Consultant’s offices.  In addition, the Consultant will perform
Consulting Services on the telephone and at such other place(s) as necessary to
perform these services in accordance with this Agreement.


5.         INDEPENDENT CONTRACTOR


Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this
Agreement.  Nothing contained in this Agreement shall be construed to imply that
Consultant, or any employee, agent or other authorized representative of
Consultant, is a partner, joint venturer, agent, officer or employee of Company.


6.         COMPENSATION TO CONSULTANT


The Consultant's compensation for the Consulting Services shall be as set forth
in Exhibit B attached hereto and incorporated herein by this reference.  The
Consultant will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state or local tax authority with
respect to the Consultant’s performance of services and receipt of fees under
this Agreement.  The Company will regularly report amounts paid to the
Consultant by filing Form 1099-MISC and/or other appropriate form with the
Internal Revenue Service as required by law.  Because the Consultant is an
independent contractor, the Company will not withhold or make payments for
social security; make non-consulting contract insurance or disability insurance
contributions; or obtain worker’s compensation insurance on the Consultant’s
behalf.  The Consultant agrees to accept exclusive liability for complying with
all applicable state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, social security, disability and
other contributions based on fees paid to the Consultant under this
Agreement.  The Consultant hereby agrees to indemnify and defend the Company
against any and all such taxes or contributions, including penalties and
interest.


7.         CONFIDENTIAL INFORMATION


The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep all such information secret and confidential and not to use or disclose
any such information to any individual or organization without the
non-disclosing Parties prior written consent.  It is hereby agreed that from
time to time Consultant and the Company may designate certain disclosed
information as confidential for purposes of this Agreement.


8.         INDEMNIFICATION


Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, caused by the negligent act or omission of the Indemnifying Party,
its subcontractors, agents, or employees, incurred by the Indemnified Party in
the investigation and defense of any claim, demand, or action arising out of the
work performed under this Agreement; including breach of the Indemnifying Party
of this Agreement.  The Indemnifying Party shall not be liable for any claims,
damages, or liabilities caused by the sole negligence of the Indemnified Party,
its subcontractors, agents, or employees.

 
 

--------------------------------------------------------------------------------

 


The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense.  If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.


The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.


9.         COVENANTS OF CONSULTANT


Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will:


(a)        Comply with all federal and state laws;


(b)        Not make any representations other than those authorized by the
Company; and


(c)        Not publish, circulate or otherwise use any materials or documents
other than materials provided by or otherwise approved by the Company.


10.       MISCELLANEOUS


(A)       This Agreement shall be constructed and interpreted in accordance with
and the governed by the laws of the State of California.


(B)       The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.


(C)       If either Party to this Agreement brings an action on this Agreement,
the prevailing Party shall be entitled to reasonable expenses therefore,
including, but not limited to, attorneys’ fees and expenses and court costs.

 
 

--------------------------------------------------------------------------------

 


(D)       This Agreement shall inure to the benefit of the Parties hereto, their
administrators and successors in interest.  This Agreement shall not be
assignable by either Party hereto without the prior written consent of the
other.


(E)        This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements between them.


(F)        No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.


(G)       If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.


IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.


COMPANY:
CONSULTANT:
   
WHO’S YOUR DADDY, INC.
LEIGH STEINBERG SPORTS &
a Nevada corporation
ENTERTAINMENT, LLC
 
a Nevada limited liability company
       
 /s/ Michael R. Dunn            
 /s/ David Meltzer        
By: Michael R. Dunn
By: David Meltzer
Its: Chief Executive Officer
Its: COO


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF CONSULTING SERVICES


The Consulting Services shall including, but not limited to, the following
marketing, public relations, and merchandising services, including
introductions, negotiations, and support, pursuant to the terms of this
Agreement:


Marketing/ Endorsements


 
·
Identifying, securing and negotiating Sponsorship Agreements;

 
·
Identifying, securing and negotiating Marketing and Endorsement Agreements; and

 
·
Identifying “brand” enhancement opportunities unique to the Company.



Public Relations


 
·
Public relations and press maintenance (TV, radio, internet, etc.);

 
·
Corporate “brand” enhancement (i.e. image enhancement, presenting the Company to
the public in a positive and influential light); and

 
·
Ongoing and consistent public relations consulting services.



Merchandising


 
·
Provide a merchandising program (outside of retail);

 
·
Developing corporate incentive programs to stimulate business and relationship
capital; and

 
·
Ongoing and consistent merchandising consulting services.






 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


TERMS OF COMPENSATION


The Consultant’s compensation hereunder shall be as follows:


1.         ENGAGEMENT FEE.  Upon execution of this Agreement, an engagement fee
of $7,500 shall be paid to the Consultant.


2.         MONTHLY ADVISORY FEES.  Beginning April 1, 2009 and continuing until
this Agreement is terminated as set forth in Section 2, a monthly fee of $7,500
shall be paid to the Consultant on the first day of each month.


3.         SUCCESS FESS.  As further compensation for the Consulting Services,
and subject to the terms and conditions of this Agreement, Consultant shall
receive a 10% “Success Fee” for all revenue received by the Company attributable
to the efforts and/or introductions and other performance of
Consultant.  Notwithstanding the foregoing, to the extent Consultant is required
to have a securities broker-dealer license in order to lawfully be paid any such
Success Fee, the fee shall not be payable to Consultant.


4.         ISSUANCE OF COMMON STOCK.  As further compensation for the Consulting
Services, and subject to the terms and conditions of this Agreement, Company
will issue to Consultant a total of 1,000,000 shares of the Company’s common
stock (the “Shares”).  The Shares will vest on a monthly basis in 12 equal
amounts as Consulting Services are rendered and continuing until this Agreement
is terminated as set forth in paragraph 2 hereinabove.


5.         EXPENSES.  Consultant shall be reimbursed for all out-of-pocket
expenses upon submission of receipts or accounting to the Company, including,
but not limited to, all travel expenses, research material and charges, computer
charges, long-distance telephone charges, facsimile costs, copy charges,
messenger services, mail expenses and such other Company related charges as may
occur exclusively in relation to the Company’s business as substantiated by
documentation.  Any expenditure above $500 will require oral or written
pre-approval of the Company.
 
 

--------------------------------------------------------------------------------